DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 10/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because a copy of the translation if a written English-language translation of a non-English-language document, or portion thereof for cited EP 0734093 and EP 0723308 are not provided as required per 1.98(a)(3)(ii).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 19, the claimed limitation of “a signal source virtual beam adjustor” is unclear and not readily understood.  It is unclear of what exactly the technical feature of “a signal source virtual beam adjustor”.  Such claimed limitation is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claims 1-2, while claim 1 claimed “a signal splitter configured to generate a second signal including N equal-phase signals by splitting a first signal received from a signal source”; however, claim 2 further claiming the additional features of “a signal splitter” of claim 1 but none described any splitting of the first signal.  Thus, such “signal splitter” as claimed for splitting the signal is unclear and not readily understood.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8-9, 13-15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karimullah et al (IDS reference – US 6,351,240).

    PNG
    media_image1.png
    492
    723
    media_image1.png
    Greyscale



Regarding claim 1, as best understood, Karimullah et al disclose in Fig 2 above an antenna apparatus comprising:
a signal splitter (i.e. incident received wave, and receive array 203) configured to generate a second signal including N equal-phase signals (i.e. signals at the output ports of the antenna 203 before the fixed bias phase shifters 211, the phase at these location are equal due to the fact that “the incident phase is constant over all the array elements 203”) by splitting a first signal received from a signal source (col 6, lines 11-12);
a signal source virtual beam adjustor (i.e. phase perturbing sources 211) configured to generate a third signal (i.e. the signal after the phase perturbing sources 211) including N signals by shifting a phase (i.e. “By applying a fixed phase bias using the phase perturbation source 101c, the performance of the ESRA 100 with n-bit quantization is significantly improved”) of each signal included in the second signal (col 5, lines 37-40; col 6, lines 7-8);
a transmission beam adjustor (i.e. scan phase shifters 209) configured to generate a fourth signal (i.e. the signal after the scan phase shifters 209) including N signals by shifting a phase of each signal included in the third signal by 0 degree or 180 degrees (Table 2, 2-bit phase quantization); and
a transmitter including N transmission antennas (i.e. Radiating array surface comprising the array 201) respectively transmitting the N signals included in the fourth signal.
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Regarding claim 2, as best understood, Karimullah et al disclose in Fig 2 above wherein the signal splitter comprises:
a signal supplier transmitting the first signal (i.e. incident wave front); and
a receiver including N reception antennas receiving the first signal from the signal supplier (i.e. antennas 203),
wherein the first signal transmitted from the signal supplier is received at a same phase by the N reception antennas (i.e. a surface containing points with identical phase) (col 5, lines 8-10).
While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claims 8-9, Karimullah et al disclose the signal source virtual beam adjustor capable of performing the shifting as claimed.
The statements of intended use or field of use (i.e. shifts) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claims 13-15, Karimullah et al disclose the transmission beam adjustor capable of performing the determination as claimed.
The statements of intended use or field of use (i.e. determines) are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:
	A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647

	Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

	Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

As set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim.
Applicant is suggested to amend the claims with language such as “configured to” or “arranged to” for positively reciting the claimed invention and for distinguishing the claimed invention from the prior art in term of structure.  However, such amendment to claims, if overcoming the prior arts, would require further consideration and/or search from the Examiner in order to determine the patentability of the claimed invention.

Regarding claim 19, as best understood, Karimullah et al disclose in Fig 2 above an antenna apparatus comprising:
a receiver comprising N signal receivers (i.e. antennas 203);
a signal source virtual beam adjustor configured to shift a phase of each of N signals received by the N signal receivers (i.e. fixed bias phase shifters 211);
a transmission beam adjustor configured to shift a phase of each of the N signals that are phase-shifted by the signal source virtual beam adjustor, by 0 degree or 190 degrees (i.e. scan phase shifters 209); and
a transmitter comprising N transmission antennas respectively transmitting the N signals that are phase-shifted by the transmission beam adjuster (i.e. antennas 201).
 While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Allowable Subject Matter
Claims 3-7, 10-12, 16-18, and 20 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0210870 discloses methods and system for shaping radiation patterns.  Given a plurality of radiation patterns corresponding to spatial combinations of a plurality of signals, a system can perform beam switching between the given plurality of radiation patterns within a configured time.  The beam switching within the configured time can create a beam having a new radiation pattern within the signal modulation bandwidth.
US 10,756,445 discloses a switchable transmit and receive phased array antenna (“STRPAA”).  The STRPAA includes a housing, a plurality of radiating elements, and a plurality of transmit and receive (“T/R”) modules.  The STRPAA may also include either a first multilayer printed wiring board (“MLPWB”) configured to produce a first elliptical polarization or a second MLPWB configured to produce a second elliptical polarization within the housing.
US 10,069,213 discloses a dual-polarized antenna array that includes at least one unit cell.  The at least one unit cell includes at least one radiating element of a first polarization state and at least two radiating elements of a second polarization state.  The second polarization state is orthogonal to the first polarization state.  The at least two radiating elements of the second polarization state are displaced on a first side and a second side of the at least one radiating element of the first polarization state.
US 2011/0074646 discloses an antenna array according to one embodiment of the invention comprises a plurality of steering elements.  Each steering element includes two radiating elements overlaid so as to have a common phase center and radiating electric fields orthogonal to each other.  Each steering element also includes two phase altering portions separately and electronically coupling the two radiating elements to selectively transmit signals corresponding to linear, elliptical and circular polarization patterns.
US 7,554,508 discloses a universal frequency translation module (UFT) frequency translates an electromagnetic (EM) input signal by sampling the EM input signal according to a periodic control signal (also called an aliasing signal).  By controlling the relative sampling time, the UFT module implements a relative phase shift during frequency translation.  In other words, a relative phase shift can be introduced in the output signal by sampling the input signal at one point in time relative to another point in time.  As such, the UFT module can be configured as an integrated frequency translator and phase-shifter.  This includes the UFT module as an integrated down-converter and phase shifter, and the UFT module as an integrated up-converter and phase shifter.  Applications of universal frequency translation and phase shifting include phased array antennas that utilize integrated frequency translation and phase shifting technology to steer the one or more main beams of the phased array antenna.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646